Name: Commission Regulation (EC) No 2332/97 of 25 November 1997 amending for the fifth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe;  means of agricultural production;  agri-foodstuffs
 Date Published: nan

 26. 11 . 97 I EN I Official Journal of the European Communities L 323/23 COMMISSION REGULATION (EC) No 2332/97 of 25 November 1997 amending for the fifth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows : 1 . in Articles 1 ( 1 ) and 4 ( 1 ) and (2), ' 100 kilograms' is replaced by '90 kilograms'; 2 . in Article 4 (2), '90 kilograms' is replaced by '80 kilo ­ grams'; 3 . in Article 4 (4), 'ECU 60', 'ECU 52' and 'ECU 43' are replaced by 'ECU 50', 'ECU 44' and 'ECU 37' respect ­ ively; 4 . in Article 4, the following paragraph is added : '6 . For fattening pigs weighing more than 1 1 0 kilo ­ grams on average, the aid can not be higher than the aid fixed pursuant to paragraph 1 for fattening pigs weighing 110 kilograms on average .'; 5 . Annex II is replaced by the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Spain, exceptional support measures for the market in pigmeat in that Member State were adopted by Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 2175/97 (4); Whereas, because of the persistence of classical swine fever in Spain, it is appropriate to reduce the minimum weight of eligible pigs for fattening thus reducing expend ­ iture on this measure and the volume of pigs to be processed in rendering plants; Whereas, with a view to assuring sound financial manage ­ ment of the support measures, it is necessary to introduce a ceiling for the aid for fattening pigs weighing more than 110 kilograms in order to avoid any abuse of the support measures by a too long and unjustified fattening period; Whereas the aid granted for the delivery of piglets should be adjusted to the current market situation , taking account of the fall in prices; Whereas the list of eligible areas in Annex II to Regula ­ tion (EC) No 913/97 should be amended to reflect the current veterinary situation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p. 1 . (2) OJ L 349, 31 . 12 . 1994, p. 105 . (3) OJ L 131 , 23. 5 . 1997, p . 14. 4 OJ L 298 , 1 . 11 . 1997, p. 60 . L 323/24 1 EN Official Journal of the European Communities 26 . 11 . 97 ANNEX 'ANNEX II In the province of Lleida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya of 20 October 1997, published in the Official Journal of the Generalitat of 24 October 1997, p. 12077 and of 23 October 1997, published in the Official Journal of the Generalitat of 3 November 1997, p. 12394.'